 


113 HR 4717 IH: To amend the Internal Revenue Code of 1986 to make permanent and expand the temporary minimum credit rate for the low-income housing tax credit program.
U.S. House of Representatives
2014-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
2d Session
H. R. 4717 
IN THE HOUSE OF REPRESENTATIVES 
 
May 22, 2014 
Mr. Tiberi (for himself, Mr. Neal, Mr. Gerlach, Mr. Pascrell, Mr. Nunes, Mr. Rangel, Mr. Paulsen, Mr. Crowley, Ms. Jenkins, Mr. Renacci, Mr. Kind, Mr. Griffin of Arkansas, Mr. Blumenauer, Mr. Schock, Mr. McDermott, Mr. Reed, Mr. Larson of Connecticut, Mr. Reichert, Mr. Danny K. Davis of Illinois, Mr. Marchant, Mr. Kelly of Pennsylvania, Mr. Boustany, Mr. Young of Indiana, Mr. Gibbs, and Ms. Lofgren) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to make permanent and expand the temporary minimum credit rate for the low-income housing tax credit program. 
 
 
1.Temporary minimum credit rate for the low-income housing tax credit program made permanent and expanded 
(a)Minimum credit amount for new buildings made permanentSubparagraph (A) of section 42(b)(2) of the Internal Revenue Code of 1986 is amended by striking with respect to housing credit dollar amount allocations made before January 1, 2014. 
(b)Minimum credit for existing buildingsSubsection (b) of section 42 of such Code is amended by redesignating paragraph (3) as paragraph (4) and by inserting after paragraph (2) the following new paragraph: 
 
(3)Minimum credit for existing buildingsIn the case of any existing building— 
(A)which is placed in service by the taxpayer after the date of the enactment of this paragraph, and 
(B)which is not federally subsidized for the taxable year,the applicable percentage shall not be less than 4 percent.. 
(c)Conforming amendmentSection 42(b)(2) of such Code is amended by striking Temporary minimum and inserting Minimum. 
(d)Effective dateThe amendments made by this section shall apply to buildings placed in service after December 31, 2013. 
 
